Citation Nr: 0823898	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania.

In August 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

When the case was last before the Board in November 2007, the 
issue on the title page of this decision was reopened and 
then remanded for additional development.


FINDING OF FACT

The veteran did not suffer from bronchiectasis during active 
service or within one year of active service, and any 
subsequently diagnosed bronchiectasis is not etiologically 
related to active service.  


CONCLUSION OF LAW

Bronchiectasis was not incurred in or aggravated by active 
service, and the incurrence or aggravation of bronchiectasis 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881.

In this case, in a January 2003 letter, issued prior to the 
decision on appeal, and in December 2006 and February 2008 
letters, the veteran was provided with notice regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  Notice 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was provided in December 
2006 and in February 2008.  The claim was last readjudicated 
in March 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, hearing testimony, and 
records from the Social Security Administration.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran was 
an active participant in the claims process, responding to 
notices and providing testimony.  Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and bronchiectasis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

After reviewing the medical evidence of record, the Board 
concludes that service connection is not warranted for 
bronchiectasis.  In this regard, the veteran's service 
treatment records fail to show any complaints of or treatment 
for any lung disorder.  His lungs were noted to be normal at 
separation.  

The post-service medical evidence reveals that in a private 
medical record dated in December 1958, the veteran was 
diagnosed with bronchiectasis.  This is beyond the one year 
presumptive period.  

VA medical records from May 1981 and May 1987 note diagnoses 
of bronchiectasis.  A CT scan of the chest from Lankenau 
Hospital in October 2000 revealed no evidence of any 
bronchiectasis.  A July 2003 private CT scan report indicates 
chronic bronchiectasis with associated fibrotic changes at 
the left lung base medially.  A December 2003 letter from the 
veteran's private physician notes a diagnosis of 
bronchiectasis.  

The veteran underwent a VA examination in February 2008 in 
order to determine whether he currently suffers from a 
chronic disability related to bronchiectasis, and if so, 
whether it had its onset in service or within one year 
thereafter, or is otherwise related to service.  The report 
of that VA examination indicates that the veteran does not 
currently suffer from bronchiectasis or chronic disability 
related to bronchiectasis.  The examiner opined that the 
veteran's medical records show that his current lung problems 
are thought to be interstitial lung disease.  After examining 
the veteran and reviewing the claims file, to include service 
treatment records and the post-service medical records (which 
reveal prior diagnoses of bronchiectasis), the examiner 
opined that whatever the veteran's current lung disorder is, 
it cannot be said to be related to the veteran's military 
service.  The examiner pointed out that nothing in the 
service treatment records shows any lung problems whatsoever, 
and then specifically noted that there is no evidence that 
the veteran suffered from an infectious lung disease in 
service.  

The veteran submitted a March 2008 VA CT scan report and a 
January 2008 private medical record within 60 days of the 
issuance of the last supplemental statement of the case.  His 
representative waived the right to have this additional 
evidence first considered by the RO.  Significantly, the 
March 2008 CT scan report states, in pertinent part, "no 
bronchiectasis is seen on the current examination."  The 
report does state that the veteran has a cavitary lesion in 
the left lower lobe which most likely represents an 
inflammatory lesion possibly related to the veteran's history 
of bronchiectasis.  However, there is no indication that the 
veteran suffers disability from the cavitary lesion.  
Furthermore, the report only states that the lesion is 
possibly related to prior bronchiectasis.

In sum, the evidence shows that the veteran does not have a 
current diagnosis 
of bronchiectasis.  The evidence also does not show that the 
veteran currently suffers from a chronic disability due to 
bronchiectasis.  The Board recognizes that the veteran has 
carried a diagnosis of chronic bronchiectasis during the 
course of this appeal (Dr. K's December 2003 letter and the 
July 2003 CT scan report); however, there is no medical 
evidence indicating that any previously diagnosed 
bronchiectasis is etiologically related to the veteran's 
active service.  In this regard, the Board notes that the 
only medical opinion of record is against the claim.  The 
February 2008 VA examiner opined that the veteran's lung 
disorder is not related to his military service.  As noted 
above, the VA examiner reviewed the claims file, examined the 
veteran, and supported his opinion.  

In essence, the evidence of a nexus between any diagnosed 
bronchiectasis and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, service connection is not warranted for 
bronchiectasis.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for bronchiectasis is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


